Title: From John Quincy Adams to William Smith Shaw, 27 January 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 27. January 1804.

I inclose you an order on Mr: Gurley, for the Rent which will be due on the 18th: of next month—And also a letter which I will thank you to send or deliver.
I have sent my brother for some time past, regularly, the materials, for information what we are about here—The want of this information is so apparent in the newspapers, that one would imagine it of no sort of consequence in your part of the world, what Congress can do—It is probable the discovery will one day be made that something may be done here, which will touch our interests closely enough.
Mrs: Cranch is getting better; and her children also—They have lost however the youngest.
The name of the letter-writer, mentioned in your last was valuable information to me.
Your’s truly
John Q. Adams.